DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application o. 17/066,774 for a SURFACE PROTECTION DEVICE AND METHOD OF MOUNTING SAME, filed on 10/9/2020.  This correspondence is in response to applicant's RCE filed on 5/9/2022.  Claims 1-11, 13, 15-25 and 28-37 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claim Objections
Claim 28 is objected to because of the following informalities:  claim 26 is dependent on a cancelled claim.  The Examiner will review the claim as dependent on claim 25.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the term “the base,” however,  there is a furniture glide base and an end cap base already defined in the claims.  The reference to the term “the base” is therefore confusing and clarification is necessary to determine to which base the applicant refers.  The Examiner is interpreting the claims as referencing the end cap base.  Appropriate clarification is requested.  Claim 2-7, 10 and 11 are rejected for the same reasons as dependent on claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palazzolo (U.S. Pat. 5,573,212).
Regarding claim 25, Palazzolo teaches a method of interconnecting a surface protection device (see figure below) to a terminal end of a piece of furniture, comprising: interconnecting an end cap (4a) to a furniture glide (2); and interconnecting the furniture glide to the terminal end of the piece of furniture such that the end cap interconnected to the furniture glide engages the terminal end of the piece of furniture (not shown); wherein the furniture glide includes: a furniture glide base having an upper surface directed towards the terminal end of the furniture leg and a lower surface interconnected by an outer periphery; and a fastener extending from the furniture glide base along an axis and having a first end and a second end receivable in the terminal end of the furniture leg to frictionally interconnect the furniture glide base to the terminal end of a piece of furniture; the method includes the additional step of capturing the first end of the fastener within an interior of the furniture glide base. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13, 15-17 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (U.S. Pat. 5,573,212) in view of Bushey (U.S. Pub. 2010/0018005).
Regarding claim 1, as best understood, Palazzolo teaches a surface protection device for mounting on a terminal end of a furniture leg, comprising: a furniture glide base having an upper surface directable toward the terminal end of the furniture leg and a lower surface interconnected by an outer periphery, the upper surface of the furniture glide base and the lower surface of the furniture glide base defining a thickness of the furniture glide base therebetween; a fastener extending from the furniture glide base along an axis and having a first end and a second end receivable in the terminal end of the furniture leg for frictionally connecting the furniture glide base to the furniture leg; and an end cap receivable on the furniture glide base, the end cap including: an end cap base having an upper surface, a lower surface and an outer periphery; a sidewall extending from the outer periphery of the end cap base and having an inner surface defining a cavity adapted for receiving the furniture glide base therein, the cavity having a depth greater than or equal to the thickness of the furniture glide base; but does not teach a matted material molded into the lower surface of the base and the outer surface of the sidewall.  Bushey, however, teaches a surface protection device having a matted material (30) molded onto the lower surface of the base and the outer surface of the sidewall (Fig. 1) in order to slide a piece of furniture along a supporting surface on the furniture glide for ease of movement.  It would have been obvious to one of ordinary skill of art, before the effective filing date of the claimed invention, to construct matted material molded onto the lower surface of the base and the outer surface of the sidewall in order to enhance the slippage since felt is smooth and allows for slipping on various surfaces, including hard surfaces and carpet.  [The Examiner notes that the term “molded” is not given any patentable weight since the claims are drawn to an article of manufacture and not a method of manufacture.]


[AltContent: textbox (first end)]
[AltContent: arrow][AltContent: textbox (fastener)][AltContent: arrow]
    PNG
    media_image1.png
    291
    307
    media_image1.png
    Greyscale


[AltContent: textbox (upper surface)][AltContent: arrow]
[AltContent: textbox (inner surface of sidewall)][AltContent: textbox (furniture glide base)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (upper surface of end cap)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (outer surface of sidewall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (outer periphery)][AltContent: textbox (end cap)]

[AltContent: textbox (lower surface)][AltContent: textbox (lower surface)]



Regarding claim 2, as best understood, Palazzolo and Bushey teach the device of claim 1 wherein the furniture glide base has a generally circular configuration and a diameter (Fig. 2).
Regarding claim 3, as best understood, Palazzolo and Bushey teach the device of claim 2 wherein the cavity of the end cap has a diameter, the diameter of the end cap being generally equal to the diameter of the furniture glide base.
Regarding claim 4, as best understood, Palazzolo and Bushey teach the device of claim 1 wherein the sidewall of the end cap includes an outer surface, the inner and outer surfaces of the end cap being generally parallel.
Regarding claim 13, Palazzolo teaches a surface protection device (see figure above) for mounting on a terminal end of a furniture leg, comprising: a furniture glide including: a furniture glide base having an upper surface directable towards the terminal end of the furniture leg and a lower surface interconnected by an outer periphery, the upper surface of the furniture glide base and the lower surface of the furniture glide base defining a thickness of the furniture glide base therebetween; and a fastener (6) extending from the furniture glide base along an axis and having a first end and a second end receivable in the terminal end of the furniture leg for frictionally connecting the furniture glide base to the furniture leg; a cup (4a) having an outer surface and an inner surface defining a cavity for receiving the furniture glide base therein, the cavity having a depth greater than or equal to the thickness of the furniture glide base; wherein the first end of the fastener is captured within an interior of the furniture glide base; but does not teach a matted material molded onto the outer surface of the cup.  Bushey, however, teaches a surface protection device having a matted material (30) molded onto the lower surface of the base and the outer surface of the sidewall (Fig. 1) in order to slide a piece of furniture along a supporting surface on the furniture glide for ease of movement.  It would have been obvious to one of ordinary skill of art, before the effective filing date of the claimed invention, to construct matted material molded onto the lower surface of the base and the outer surface of the sidewall in order to enhance the slippage since felt is smooth and allows for slipping on various surfaces, including hard surfaces and carpet.  [The Examiner notes that the term “molded” is not given any patentable weight since the claims are drawn to an article of manufacture and not a method of manufacture.]
Regarding claim 15, Palazzolo and Bushey teach the device of claim 13 wherein the cup includes: a base portion having an upper surface, a lower surface and an outer periphery; a sidewall extending from the outer periphery of the base and having an inner surface and an outer surface (top portions).
Regarding claim 16, Palazzolo and Bushey teach the device of claim 15 wherein the inner and outer surfaces of the sidewall of the cup are generally parallel.
Regarding claim 17, Palazzolo and Bushey teach the device of claim 15 wherein the sidewall of the cup has a generally uniform thickness.
Regarding claim 28, Palazzolo teaches the method of claim 25 wherein the end cap includes: an end cap base having an upper surface, a lower surface and an outer periphery; a sidewall extending from the outer periphery of the end cap base and having an inner surface defining a cavity adapted for receiving the furniture glide base therein; but does not teach a matted material molded onto the lower surface of the base and the outer surface of the sidewall.  Bushey, however, teaches a surface protection device having a matted material (30) molded onto the lower surface of the base and the outer surface of the sidewall (Fig. 1) in order to slide a piece of furniture along a supporting surface on the furniture glide for ease of movement.  It would have been obvious to one of ordinary skill of art, before the effective filing date of the claimed invention, to construct the matted material molded onto the lower surface of the base and the outer surface of the sidewall in order to enhance the slippage since felt is smooth and allows slipping on various surfaces, including hard surfaces and carpet.  [The Examiner notes that the term “molded” is not given any patentable weight since the claims are drawn to an article of manufacture and not a method of manufacture.]
Regarding claim 29, Palazzolo and Bushey teach the method of claim 28 wherein the inner and outer surfaces of the sidewall of the end cap are generally parallel.
Regarding claim 30, Palazzolo and Bushey teach the method of claim 28 wherein the sidewall of the end cap has a generally uniform thickness (Fig. 1).
Claims 5, 18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (U.S. Pat. 5,573,212) in view of Bushey (U.S. Pub. 2010/0018005) in further view of Born (U.S. Pat. 3,326,508).
Regarding claims 5, 18 and 31, Palazzolo and Bushey teach the device of claims 1 and 15 and the method of claim 28, but do not teach an adhesive on the upper surface of the base, the adhesive engageable with the lower surface of the furniture glide base.  Born, however, teaches the use of an adhesive (21A) on an upper surface of a base of a slidable caster, the adhesive engageable with the lower surface of the furniture in order to attach the caster to the furniture for secure engagement.  It would have been obvious to one of ordinary skill of art, before the effective filing date of the claimed invention, to construct an adhesive on the upper surface of the base, the adhesive engageable with the lower surface of the furniture glide base in order to securely attach the furniture glide base to the end cap, especially since adhesive is known for securely attaching two or more members together.  
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (U.S. Pat. 5,573,212) in view of Bushey (U.S. Pub. 2010/0018005) in further view of Miller (U.S. Pat. 2,030,649).
Regarding claims 22 and 23, Palazzolo and Bushey teach the device of claim 13 but do not teach a spacer receivable or integrally formed on the upper surface of the furniture glide base, the spacer configured to space the upper surface of the furniture glide base from the terminal end of the furniture leg when the fastener frictionally connecting the furniture glide base to the furniture leg.  Miller, however, teaches a spacer (A) receivable on an upper surface of a furniture glide base (C), the spacer configured to space the upper surface of the furniture glide base from the terminal end of the furniture leg (D) when the fastener (E) frictionally connects the furniture glide base to the furniture leg in order to enhance the attachment between the glide base and the furniture leg.  It would have been obvious to one of ordinary skill of art, before the effective filing date of the claimed invention, to construct teach a spacer receivable or integrally formed on the upper surface of the furniture glide base, the spacer configured to space the upper surface of the furniture glide base from the terminal end of the furniture leg when the fastener frictionally connecting the furniture glide base to the furniture leg in order to give tightness to the joint between the device and the furniture leg.  Further, integrally forming a spacer and the device into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and reduces manufacturing costs and parts.
Claims 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (U.S. Pat. 5,573,212) in view of Miller (U.S. Pat. 176,668).
Regarding claims 35-37, Palazzolo teaches the method of claims 26 and 28, but does not teach a spacer receivable or integrally formed on the upper surface of the furniture glide base, the spacer configured to space the upper surface of the furniture glide base from the terminal end of the furniture leg when the fastener frictionally connecting the furniture glide base to the furniture leg or the additional step of positioning or integrally forming a spacer on the upper surface of the furniture glide base, the spacer configured to space the upper surface of the furniture glide base from the terminal end of a piece of furniture when interconnected.  Miller, however, teaches a spacer (A) receivable on an upper surface of a furniture glide base (C), the spacer configured to space the upper surface of the furniture glide base from the terminal end of the furniture leg (D) when the fastener (E) frictionally connects the furniture glide base to the furniture leg in order to enhance the attachment between the glide base and the furniture leg.  It would have been obvious to one of ordinary skill of art, before the effective filing date of the claimed invention, to construct teach a spacer receivable or integrally formed on the upper surface of the furniture glide base, the spacer configured to space the upper surface of the furniture glide base from the terminal end of the furniture leg when the fastener frictionally connecting the furniture glide base to the furniture leg or the additional step of positioning or integrally forming a spacer on the upper surface of the furniture glide base, the spacer configured to space the upper surface of the furniture glide base from the terminal end of a piece of furniture when interconnected in order to give tightness to the joint between the device and the furniture leg.  Further, integrally forming a spacer and the device into one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art and reduces manufacturing costs and parts.
Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palazzolo (U.S. Pat. 5,573,212) in view of Bushey (U.S. Pub. 2010/0018005) in further view of Anderman et al. (U.S. Pat. 5,782,444).
Regarding claims 6 and 24, as best understood, Palazzolo and Bushey teach the device of claims 1 and 13 but do not specifically teach that the sidewall is fabricated from an elastic material or the sidewall of the cup is fabricated from an elastic material.  Anderman teaches a device wherein the sidewall is fabricated from an elastic material (col. 2, lines 43-67) in order to provide some resilience and elasticity.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the sidewall fabricated from an elastic material or the sidewall of the cup is fabricated from an elastic material in order to allow the sidewall will return to its original posi8tion after deformation (col. 2, lines 30-37).
Allowable Subject Matter
Claims 7, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 8, 9, 20, 21, 33 and 34 are allowed.
Claims 19 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10, 11, 13, 15-18, 22-25, 28-31 and 35-37  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 21, 2022